In Mandamus. On motion to dismiss. Motion granted. Cause dismissed.
It is further ordered that respondent’s motion to declare relator a vexatious litigator is granted. Michael E. Brown is found to be a vexatious litigator under S.Ct.Prac.R. 4.03(B). Accordingly, it is ordered by the court that Michael E. Brown is prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. Any request for leave shall be submitted to the *1409clerk of this court for the court’s review.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.